                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

LEO RICK DURAN,

        Plaintiff,

v.                                                                      No. 18-cv-0734 SMV

NANCY A. BERRYHILL,
Acting Commissioner of Social Security Administration,

        Defendant.

                                        JUDGMENT

        Having granted Plaintiff’s Motion to Reverse and Remand for Payment of Benefits, or in

the Alternative, for Rehearing [Doc. 15], by a Memorandum Opinion and Order entered

concurrently herewith,

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that judgment is entered

in favor of Plaintiff.

        IT IS SO ORDERED.



                                                   ______________________________
                                                   STEPHAN M. VIDMAR
                                                   United States Magistrate Judge
                                                   Presiding by Consent
